Case 2:20-cv-01629-SB-PJW Document 26 Filed 01/25/21 Page 1 of 2 Page ID #:127



                                                        January 25, 2021
 1
                                                            VPC
 2

 3
                                                            JS-6
 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT

 9
                        CENTRAL DISTRICT OF CALIFORNIA

10   JASMIN LARIAN LLC, a Delaware          Case No.: 2:20-cv-01629-SB-PJW
11   limited liability company doing        Hon. Stanley Blumenfeld, Jr. Presiding
     business as “CULT GAIA,”
12
     Plaintiff,                             ORDER ON STIPULATION OF
13
                                            DISMISSAL
14   vs.
15
     THE RED DRESS BOUTIQUE, INC.,
16   a Georgia Corporation; and DOES 1-
17   10,
18   Defendants.
19   THE RED DRESS BOUTIQUE, INC.,
     a Georgia Corporation,
20

21   Counterclaimant,
22
     v.
23
     JASMIN LARIAN LLC, a Delaware
24
     limited liability company doing
25   business as “CULT GAIA,”
26
     Counterclaim Defendant.
27

28                                          1

                            ORDER ON STIPULATION OF DISMISSAL
Case 2:20-cv-01629-SB-PJW Document 26 Filed 01/25/21 Page 2 of 2 Page ID #:128




 1                                          ORDER:
 2         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4         This action is hereby dismissed with prejudice pursuant to Fed.R.Civ.P.
 5   41(a)(2), with each party to bear their respective costs and attorneys’ fees as incurred
 6   against one another in connection with this action.
 7

 8

 9   Dated: January 25, 2021                By: ________________________________
10                                              HON. STANLEY BLUMENFELD, JR.
11
                                                U.S. DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2

                               ORDER ON STIPULATION OF DISMISSAL
